              Case 1:19-cv-00342-ER Document 5 Filed 02/15/19 Page 1 of 1




                                             February 15, 2019

VIA CM/ECF
Hon. Edgardo Ramos
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

        Re;     Fischler v. Nelson management Group Ltd.
                Docket No. 19-cv-00342 (ER)

Dear Judge Ramos:

        This firm represents Nelson Management Group Ltd., the defendant in the above action.

       Enclosed is a fully executed stipulation extending the Defendant’s time in which to answer or
make any motion with respect to the complaint herein to March 16, 2019.

         This consent application is the first application for an extension of the time in which to answer.
The stipulation was sought and received prior to the estimated date to answer the Complaint. We were
just retained and need time to investigate the claim, advise our client, and prepare an answer to the
Complaint, which we believe was either the 14th or 15th of this month.

        We thank the Court in advance for its courtesies in this matter.

                                                  Respectfully submitted,

                                                  /s/Richard T. Walsh
                                                  __________________________________
                                                  Richard T. Walsh (RW-4529)

cc: LIPSKE LOWE LLP (via EM/ECF)
